                               UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

LEAH MICHELLE AMEDEE                                                CIVIL ACTION NO.

VERSUS                                                              18-00487-SDD-RLB

SHELL CHEMICAL LP-GEISMER
PLANT


                                                  RULING

        This matter is before the Court on the Motion for Summary Judgment1 by

Defendant, Shell Chemical LP (“Shell” or “Defendant”). Plaintiff, Leah Michelle Amedee

(“Amedee” or “Plaintiff”), filed an Opposition2 to which Shell filed a Reply.3 For the

following reasons, the Court finds that Defendant’s motion for summary judgment should

be granted.

I.      FACTUAL BACKGROUND

        Plaintiff was hired by Shell in August 2012 in the position of ID Process Technician

in the Alpha Olefins and Isomerization Unit (“AOID Unit”) at the Geismer Plant.4 Plaintiff

claims that she has worked in this capacity for Shell despite the fact that she suffers from

a lifelong condition of scoliosis and back pain.5


1
  Rec. Doc. No. 31.
2
  Rec. Doc. No. 36.
3
  Rec. Doc. No. 42.
4
  Rec. Doc. No. 31-1, p. 2 (Deposition of Amedee, Rec. Doc. No. 31-3, p. 7).
5
  Rec. Doc. No. 36, p. 5 (Declaration of Amedee, Rec. Doc. No. 36-2, p. 1). Amedee refers to numerous
exhibits to her opposition to the motion for summary judgment that are purported medical records
concerning her medical condition. None of these records are authenticated or proper evidence. See, e.g.,
Richardson v. Oldham, 811 F.Supp. 1186, 1198 (E.D. Tex. 1992)(excluding from summary judgment
evidence “unauthenticated medical reports containing hearsay material, unauthenticated police records and
unauthenticated photographs of [plaintiff’s] injuries) (citing Duplantis v. Shell Offshore, Inc., 948 F.2d 187,
191-192 (5th Cir. 1991), aff’d, 12 F.3d 1373 (5th Cir. 1994)); see also United States v. Rhodes, 788 F.Supp.
339, 342 (E.D. Mich. 1992)(noting that, absent an “affidavit authenticating the [document], the [document
51599
                                                                                                 Page 1 of 44
        Shell had an attendance management policy that informed employees of the

“company’s expectations regarding attendance: be at work on time; make every

reasonable effort to minimize the amount of time away from work; notify your immediate

supervisor promptly when not able to be at work as scheduled; and comply with the

medical documentation/notification requirements set forth within the policy.”6 Chargeable

offenses include unexcused absences or absences that do not qualify for FMLA leave or

an employee’s failure to notify the supervisor that he/she is going to miss his/her shift.7

After an employee exceeds two incidents within a twelve-month period and has received

a counseling session, the employee is subject to the formal discipline process. The formal

discipline process in place includes: an oral reminder which includes a written document;

a written reminder; and a decision-making leave. Additional absences may result in

higher discipline including termination of employment.8

        Defendant contracted with the Reed Group to facilitate all FMLA leave requests

and authorizations. It is the employee’s responsibility to submit the appropriate medical

certifications to the Reed Group within the allotted time to obtain approved FMLA leave.9

Defendant contends that in the twelve-month period leading to Plaintiff’s termination, she

had the following unapproved absences that did not qualify for FMLA leave: Feb. 22,




does] not come under the business record exception to the hearsay rule” (citing, inter alia, Duplantis, 948
F.2d at 192)); Maier-Schule GMC, Inc. v. General Motors Corp., 154 F.R.D. 47, 57 (W.D.N.Y. 1994)(citing
Duplantis). The Court will not consider any of these documents: Rec. Doc. Nos. 36-3, 36-4, 36-9 through
36-12, 36-22, 36-24, 36-29 through 36-35, 36-40.
6
  Rec. Doc. No. 31-1, p. 2 (Declaration of Chad Mason, Rec. Doc. No. 31-4, p. 2, ¶ 4).
7
  Rec. Doc. No. 31-1, p. 2 (Dec. of Chad Mason, Rec. Doc. No. 31-4, p. 2, ¶ 5).
8
  Id. at ¶¶ 6-7.
9
  Id. at ¶ 8.
51599
                                                                                              Page 2 of 44
2015;10 Apr. 8, 2015;11 June 22, 2015;12 July 16, 2015; Sept. 4, 2015; Nov. 9, 2015; Feb.

10, 2016; Feb. 22, 2016; and Feb. 29, 2016.13

        Plaintiff disputes some of the dates listed as unapproved absences or leave.

Plaintiff disputes July 16, 2015, arguing that she left work two hours before the end of her

shift because she did not feel well. She claims to have sought medical treatment at an

emergency room in Thibodeaux, Louisiana. She claims that her medical issues were

related to being “picked on” at work. Plaintiff cites to no admissible evidence to support

these “facts”.       Plaintiff also argues that leaving work early does not equate to a

“chargeable absence” under Shell’s policy and suggests that this incident was a “non-

occupational disability”.14

        Plaintiff similarly disputes November 9, 2015 because she missed work due to a

medical appointment “connected to an occupational disability” that should have been

considered a “non-FMLA Occupational Health Issue”.15 Again, Plaintiff does not direct

the Court to any admissible evidence in support of her “facts”.16


10
   The Court notes that Feb. 22, 2015 is not within the twelve-month period prior to Plaintiff’s termination.
Also, Plaintiff argues that this date is not within “Shell’s 12-month roll-off period”. Rec. Doc. No. 36, p. 9.
11
   Defendant admits that Apr. 8, 2015 was later recoded as a personal day without pay, and this date was
not counted towards Plaintiff’s unapproved absences or absences that did not qualify for FMLA leave.
However, Defendant does not direct the Court to any evidence supporting that this absence due to an
automobile accident caused by driving under the influence of alcohol was later recoded and approved as a
personal day of leave without pay. (Rec. Doc. No. 31-1, p. 4, n. 15).
12
   Plaintiff disputes this date. Plaintiff argues that this date was not included in the written reminder, that it
was due to medical treatment, and that the absence was covered by FMLA. Rec. Doc. No. 36-2, Dec. of
Amedee, pp. 7-8, ¶ 26.
13
   Rec. Doc. No. 31-1, pp. 3-4 (Dec. of Chad Mason, Rec. Doc. No. 31-4, p. 3, ¶ 9; Rec. Doc. No. 31-6).
14
   Rec. Doc. No. 36, pp. 9-10.
15
   Rec. Doc. No. 36, pp 10-11.
16
   Plaintiff cites to “Exhibit 21, Janet Sanchez to Chad Mason and Monica Hagar, Shell 740” to support her
argument that she had a medical appointment that was known and approved by Shell. The exhibit is a non-
authenticated email that constitutes hearsay. See Randall v. United Petroleum Transports, Inc., 131
F.Supp.3d 566, n. 7 (W.D. La. Sept. 17, 2015)(“E-mails (like letters and other documents) must be properly
authenticated or shown to be self-authenticating.”)(citing Uncle Henry’s Inc. v. Plaut Consulting Inc., 240
F.Supp.2d 63, 71-72 (D.Me. 2003) modified on reconsideration, 2002 WL 31833139 (D.Me. Dec. 17, 2002)
and aff’d sub nom. Uncle Henry’s Inc. v. Plaut Consulting Co., 399 F.3d 33 (1st Cir. 2005); see also U.S. v.
51599
                                                                                                    Page 3 of 44
        Plaintiff contends that she took “intermittent FMLA leave” from September 2014

through March 2015 due to her neck and lower back pain.17 Plaintiff also disputes

Defendant’s labeling of her absences or calling in to work as sick as “occurrences” that

were used against her in the formal disciplinary process. Plaintiff contends that if an

employee is scheduled for overtime work and calls in sick, it is not considered an

“occurrence” for discipline purposes. Plaintiff contends that she was treated unfairly in

this respect.18

        Defendant argues that unsuccessful counseling sessions took place with Plaintiff,

after which she received an oral reminder memorialized in writing and a written reminder.

This purportedly qualified for the first two steps in Shell’s formal disciplinary process.19

The written reminder is dated March 10, 2016, and Plaintiff does not dispute receiving the

written reminder on this date.20 Plaintiff argues that the “occurrences” that are outlined in

the written reminder “were undeserved,” and this was communicated to Chad Mason

(“Mason”), Human Resources Account Manager, at Shell.21

        On the very next day, March 11, 2016, it is undisputed that Plaintiff was operating

her vehicle, she was involved in a one-vehicle accident, was arrested and issued a citation




Siddiqui, 235 F.3d 1318, 1322 (11th Cir. 2000)). Plaintiff also directs the Court to the Geismar Attendance
Management System policy regarding chargeable and non-chargeable absences; however, Plaintiff does
not direct the Court to any evidence supporting a finding by Shell or the Reed Group corroborating Plaintiff’s
conclusion that her “absences” were non-FMLA and approved.
17
   Rec. Doc. No. 36-2, p. 3, ¶ 14.
18
   Rec. Doc. No. 36-2, Dec. of Amedee, p. 7.
19
   Rec. Doc. No. 31-1, pp. 4-6 (Dec. of Chad Mason, Rec. Doc. No. 31-4, pp. 3-4, ¶¶ 9-13; Rec. Doc. No.
31-5; Rec. Doc. No. 31-6).
20
   Rec. Doc. No. 31-1; Rec. Doc. No. 31-6. See Rec. Doc. No. 36, p. 9.
21
   Rec. Doc. No. 36, pp. 9-11; Rec. Doc. No. 36-2, p. 5, ¶ 15.
51599
                                                                                                 Page 4 of 44
for driving while intoxicated.22 Plaintiff testified that the accident occurred some time

before midnight on March 10, 2016, and that she was scheduled to report to work at 4:30

a.m. on March 11, 2016.23 Following the accident, it is undisputed that Plaintiff called

Harlan Hart (“Hart”), a supervisor at Shell, just before or around midnight and advised

that she was in an accident, that she would not be in to work, and that it should be coded

as “sick”.24 Plaintiff argues that she was experiencing back pain due to the accident.25

The record evidence does not reflect that Plaintiff applied for FMLA leave for March 11,

2016, which was a Friday. She later applied for FMLA leave beginning March 14 or 15,

2016.26

        Defendant contends that “after an investigation”, Shell decided to terminate

Plaintiff. After several attempts to reach Plaintiff by telephone, Shell sent Plaintiff a letter

terminating her employment. The first termination letter was dated March 30, 2016, but

it was not delivered; therefore, Defendant issued the identical letter dated April 5, 2016.27

Plaintiff admits receiving these letters on “March 30, 2016, and later on April 8th”.28

Plaintiff was terminated for allegedly failing “to show up/properly report off for scheduled

work”.29 Plaintiff disputes the reason for her termination and argues that she was on


22
   Rec. Doc. No. 31-4, Dec. of Chad Mason, pp. 4-5, ¶¶ 14-15; Rec. Doc. No. 31-7; Rec. Doc. No. 31-2,
Depo. of Amedee, pp. 163-173. See Rec. Doc. No. 36, pp. 11-12; Rec. Doc. No. 36-2, Dec. of Amedee,
pp. 5-6, ¶¶ 16-20.
23
   Rec. Doc. No. 31-3, Depo. of Amedee, pp. 163, 167-169.
24
   Rec. Doc. No. 31-3, Depo. of Amedee, pp. 169-171; Rec. Doc. No. 31-7. See Rec. Doc. No. 36, pp. 12-
13; Rec. Doc. No. 36-2, Dec. of Amedee, p. 6, ¶ 18.
25
   Rec. Doc. No. 36, pp. 13-14 (Dec. of Amedee, Rec. Doc. No. 36-2, ¶ 21).
26
   Rec. Doc. No. 31-3, Depo. of Amedee, p. 191, Plaintiff testified that she applied for FMLA leave on March
14, 2016. Rec. Doc. No. 36, p. 14, Plaintiff argues in opposition to Defendant’s motion that she contacted
the Reed Group on March 15, 2016, “who certified Amedee FMLA eligible, subject to certification”. No
properly authenticated evidence is offered in support of this statement.
27
   Rec. Doc. No. 31-1, p. 7 (Rec. Doc. No. 31-4, Dec. of Chad Mason, pp. 5-6, ¶¶ 15-20; Rec. Doc. No. 31-
8).
28
   Rec. Doc. No. 36, p. 14.
29
   Rec. Doc. No. 31-8.
51599
                                                                                               Page 5 of 44
FMLA leave at the time she was terminated.30 Plaintiff also contends that she had

properly reported her leave, provided the necessary medical information to the Reed

Group, and understood that most of her “absences” were approved and not considered

“occurrences” subject to formal discipline.31 Plaintiff alleges that Defendant terminated

her because of her back pain and medical treatment which was perceived as a disability

in violation of the ADA.32

        Plaintiff filed a charge of discrimination with the EEOC on July 11, 2016, alleging

that she had been terminated in violation of the ADA.33                       Plaintiff filed suit against

Defendant, averring that Defendant violated the FMLA and the ADA. Specifically, Plaintiff

asserted the following claims: (1) under 29 U.S.C. § 2614(a)(1) of the FMLA for failure to

restore to an equivalent position;34 (2) under 29 U.S.C. § 2615(a)(1) of the FMLA for

interference with the exercise of FMLA rights; (3) under 42 U.S.C. § 12112(a) of the ADA

for disability discrimination; and (4) under 42 U.S.C. § 12112(b)(5)(A) and (B) of the ADA35


30
   Rec. Doc. No. 36, pp. 14-15.
31
   Rec. Doc. No. 36-2, Dec. of Amedee, pp. 8-11.
32
   Rec. Doc. No. 36, p. 24, 26; Rec. Doc. No. 7, pp. 4-5, ¶¶ 23-29.
33
   Rec. Doc. No. 1-1.
34
   Defendant refers to this claim as Plaintiff’s claim of discrimination under the FMLA. Rec. Doc. No. 31-1,
pp. 8-12. However, see Mauder v. Metropolitan Transit Authority of Harris County, Tex., 446 F.3d 574, 580
(5th Cir. 2006)(explaining that the FMLA contains two distinct provisions: entitlements or substantive rights
(such as the right to return to the same position after an absence), and proscriptive rights (protecting
employees from retaliation or discrimination)); Haley v. Alliance Compressor LLC, 391 F.3d 644, 649 (5th
Cir. 2004)(A claim to restore the employee to the same position is a substantive FMLA right, and claims for
violation of this right invokes entitlement or interference theories brought under § 2615(a)(1)).
35
   Defendant treats Plaintiff’s claims made pursuant to 42 U.S.C. § 12112(b)(5)(A and (B) as claims of
discrimination based on a disability. 42 U.S.C. § 12112(a), entitled “General rule” states: “No covered entity
shall discriminate against a qualified individual on the basis of disability in regard to job application
procedures, the hiring, advancement, or discharge of employees, employee compensation, job training,
and other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(b)(5)(A) and (B), entitled,
“Construction”, states: “As used in subsection (a) of this section, the term ‘discriminate against a qualified
individual on the basis of disability’ includes -- … (5)(A) not making reasonable accommodations to the
known physical or mental limitations of an otherwise qualified individual with a disability who is an applicant
or employee, unless such covered entity can demonstrate that the accommodation would impose an undue
hardship on the operation of the business of such covered entity; or (B) denying employment opportunities
to a job applicant or employee who is an otherwise qualified individual with a disability, if such denial is
51599
                                                                                                 Page 6 of 44
for failure to make reasonable accommodations and denying employment opportunities

on the basis of a disability.36 Defendant moves for summary judgment on Plaintiff’s claims

of discrimination under the FMLA and ADA and for claims of interference with Plaintiff’s

FMLA rights.37 Defendant argues that Plaintiff fails to offer evidentiary support necessary

to prevail on her claims and to defeat summary judgment. Defendant further contends

that the uncontroverted evidence shows that it had a legitimate, non-discriminatory

reason for terminating Plaintiff’s employment. Plaintiff contends that Defendant’s reasons

for termination were merely pretext.

II.     LAW AND ANALYSIS

        A. Summary Judgment Standard

        Summary judgment should be granted if the record, taken as a whole, “together

with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.”38 “When assessing

whether a dispute to any material fact exists, we consider all of the evidence in the record

but refrain from making credibility determinations or weighing the evidence.”39                         The

Supreme Court has interpreted the plain language of Rule 56(c) to mandate “the entry of




based on the need of such covered entity to make reasonable accommodation to the physical or mental
impairments of the employee or applicant…”. Defendant addresses Plaintiff’s third and fourth claims as
one claim of disability discrimination. See Taylor v. Principal Financial Group, Inc., 93 F.3d 155, 161-62
(5th Cir. 1996). However, see Dillard v. City of Austin, Texas, 837 F.3d 557, 562 (5th Cir. 2016) (“Apart
from any claim that an adverse employment action was motivated by the employee’s disability, an
employer’s failure to reasonably accommodate a disabled employee may constitute a distinct violation of
the Act.”(emphasis added)).
36
   Rec. Doc. No. 7, ¶¶ 22, 29.
37
   Rec. Doc. No. 31-1, p. 8.
38
   Fed.R.Civ.P. 56(c); New York Life Ins. Co. v. Travelers Ins. Co., 92 F.3d 336, 338 (5th Cir. 1996); Rogers
v. Int’l Marine Terminals, Inc., 87 F.3d 755, 758 (5th Cir. 1996).
39
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008)(citing
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000)).
51599
                                                                                                Page 7 of 44
summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.”40 A

party moving for summary judgment “must ‘demonstrate the absence of a genuine issue

of material fact,’ but need not negate the elements of the nonmovant’s case.”41 If the

moving party “fails to meet this initial burden, the motion must be denied, regardless of

the nonmovant’s response.”42

        If the moving party meets this burden, Rule 56(c) requires the nonmovant to go

beyond the pleadings and show by affidavits, depositions, answers to interrogatories,

admissions on file, or other admissible evidence that specific facts exist over which there

is a genuine issue for trial.43 The nonmovant’s burden may not be satisfied by conclusory

allegations, unsubstantiated assertions, metaphysical doubt as to the facts, or a scintilla

of evidence.44 Factual controversies are to be resolved in favor of the nonmovant, “but

only when there is an actual controversy, that is, when both parties have submitted

evidence of contradictory facts.”45 The Court will not, “in the absence of any proof,

assume that the nonmoving party could or would prove the necessary facts.”46 Unless




40
   Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265 (1986). See also
Gunaca v. Texas, 65 F.3d 467, 469 (5th Cir. 1995).
41
   Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex, 477 U.S. at 323-
25, 106 S.Ct. at 2552).
42
   Id. at 1075.
43
   Wallace v. Texas Tech Univ., 80 F.3d 1042, 1046-47 (5th Cir. 1996).
44
   Little, 37 F.3d at 1075; Wallace, 80 F.3d at 1047.
45
   Wallace, 80 F.3d at 1048 (quoting Little, 37 F.3d at 1075). See also S.W.S. Erectors, Inc. v. Infax, Inc.,
72 F.3d 489, 494 (5th Cir. 1996).
46
   McCallum Highlands v. Washington Capital Dus, Inc., 66 F.3d 89, 92 (5th Cir. 1995), as revised on denial
of rehearing, 70 F.3d 26 (5th Cir. 1995).
51599
                                                                                                Page 8 of 44
there is sufficient evidence for a jury to return a verdict in the nonmovant’s favor, there is

no genuine issue for trial.47

        The Court “has no duty to search the record for material fact issues. Rather, the

party opposing the summary judgment is required to identify specific evidence in the

record and to articulate precisely how this evidence supports his claim.”48 “Conclusory

allegations unsupported by specific facts, however, will not prevent an award of summary

judgment; ‘the plaintiff [can]not rest on his allegations … to get to a jury without any

significant probative evidence tending to support the complaint.’”49

        B. Material Issues of Fact

            1. Statements of undisputed and disputed facts

        In support of its motion for summary judgment, Defendant submitted a Statement

of Undisputed Material Facts.50            In opposition to Defendant’s motion for summary

judgment, Plaintiff submitted Plaintiff’s Statement of Disputed Material Facts.51

Defendant objects to Plaintiff’s statement of disputed facts, arguing that it suffers from

“egregious defects” that renders it unworthy of consideration.52

        The party opposing summary judgment is obliged to set forth specific facts which

demonstrate a genuine issue for trial.53 When the nonmovant “fails to direct the Court to




47
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-51, 106 S.Ct. 2505, 2511, 91 L.Ed.2d 202 (1986).
48
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010)(citing Ragas v. Tenn. Gas Pipeline
Co., 136 F.3d 455, 458 (5th Cir. 1998)).
49
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. 249)(citation omitted)).
50
   Rec. Doc. No. 31-2.
51
   Rec. Doc. No. 36-1.
52
   Rec. Doc. No. 42, p. 1.
53
   FRCP 56; Local Rule 56.2.
51599
                                                                                               Page 9 of 44
specific evidence in the record to controvert the supporting evidence set forth by the

[movant] … the fact is deemed admitted pursuant to Local Rule 56.2.”54

        Plaintiff must demonstrate that there exist issues that merit a trial by directing the

Court to record evidence which demonstrates facts which are in dispute.                             Without

countervailing Defendant’s Statement of Undisputed Facts, but in an effort to demonstrate

a dispute of material facts, Plaintiff offers Plaintiff’s Statement of Disputed Material

Facts,55 Sworn Declaration of Leah Michelle Amedee,56 and 43 other exhibits.57

        Defendant challenges Plaintiff’s statement of disputed facts because it contains

“conclusory statements of opinion and unfettered argument”.58 Specifically, Defendant

challenges Paragraph 159 and Paragraph 1560 of Plaintiff’s statement of disputed facts.61

Conclusory statements without proper support do not meet the requirements of Rule

56(e).62 After reviewing Paragraphs 1 and 15 of Plaintiff’s statement of disputed facts,


54
   Antoon v. Woman’s Hospital Foundation d/b/a Woman’s Hospital, 2012 WL 1094715, *2 (M.D. La. May
30, 2012).
55
   Rec. Doc. No. 36-1.
56
   Rec. Doc. No. 36-2.
57
   Rec. Doc. Nos. 36-3 through 36-45.
58
   Rec. Doc. No. 42, p. 1.
59
   Paragraph 1 of Plaintiff’s Statement of Disputed Material Facts states: “The actions of Amedee’s second
line supervisor Rick Guba were impermissibly biased against her continued employment at Shell on account
of his baseless assumption that Amedee’s physical impairments made her continued employment at Shell
undesirable.” (Rec. Doc. No. 36-1, ¶ 1). Plaintiff does not cite to any evidence or support for the statement.
60
   Paragraph 15 of Plaintiff’s Statement of Disputed Material Facts states: “At approximately 11:00 p.m.
Amedee called to inform Harlan Hart, a supervisor at Shell of her accident. Hart was the first phone call
Amedee made after her accident. The police had not yet even arrived at the accident scene when Amedee
made the call to Hart. Amedee truthfully described her condition and what had happened. [Defendant’s
Material Fact 16].” (Rec. Doc. No. 36-1, ¶ 15). Plaintiff only cites to “Defendant’s Material Fact 16”. She
does not cite to any evidence or other purported support for the statement.
61
   Rec. Doc. No. 42, n. 1.
62
   See Goodman v. Life Ins. Co. of North America, 244 F.3d 138 (5th Cir. Dec. 15, 2000)(citing Boyd v.
State Farm Ins. Cos., 158 F.3d 326, 331 (5th Cir. 1998); Duffy v. Leading Edge Products, Inc., 44 F.3d 308,
312 (5th Cir. 1995)(“Although we consider the evidence in the light most favorable to the nonmoving party,
… conclusory allegations unsupported by concrete and particular facts will not prevent an award of
summary judgment.”)(internal citations omitted); and Galindo v. Precision American Corp., 754 F.2d 1212,
1216 (5th Cir. 1985)); See also Miller Exploration Co. v. Energy Drilling Co., 130 F.Supp.2d 781, 785 (W.D.
La. Jan. 3, 2001).
51599
                                                                                               Page 10 of 44
the Court agrees with Defendant and finds that these paragraphs of Plaintiff’s statement

are conclusory or argumentative statements of opinion without any factual or evidentiary

support. Accordingly, the Court will not consider Paragraphs 1 and 15 of Plaintiff’s

Statement of Disputed Material Facts.

          Defendant next argues, “[e]ven where she does offer facts, they are almost entirely

without support: only four of eighteen ‘facts’ contain any citation whatsoever.”63 However,

Defendant does not cite to or challenge any specific paragraphs of Plaintiff’s statement

of disputed facts on these grounds. While the Court is able to determine which statements

contain citations to purported factual and evidentiary support, the Court is unclear to

which “facts” Defendant contends are “without support” and whether Defendant is seeking

to strike all statements that contain no citation whatsoever.

          Defendant continues, “[a]nd the e-mails and other documents that she does cite

are also defective because they consist of unauthenticated hearsay and/or pertain to facts

that are not material to Shell’s motion for summary judgment.”64 The Court construes

Defendant’s argument to be that Plaintiff (1) did not support her statements of disputed

facts by citing to proper evidentiary support, and (2) where Plaintiff did cite to purported

support for her statement of fact, the document was not proper evidence because it was

unauthenticated hearsay or immaterial to the motion before the Court. With that in mind,

the Court considers Plaintiff’s Statement of Disputed Material Facts with the exception of

Paragraphs 1 and 15 which have already been ruled upon.




63
     Rec. Doc. No. 42, pp. 1-2.
64
     Rec. Doc. No. 42, p. 2.
51599
                                                                                 Page 11 of 44
        Paragraphs 5-18, 20-21, and 23 of Plaintiff’s Statement of Disputed Material Facts

do not contain any citation to any evidentiary support.65 A party asserting that a fact is

genuinely disputed must support the assertion by (A) citing to particular parts of materials

in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for purposes of the motion

only), admissions, interrogatory answers, or other materials; or (B) showing that an

adverse party cannot produce admissible evidence to support the fact.66

        But merely stating that a fact is disputed, as the plaintiffs did in their
        statement, is not sufficient to establish a genuinely disputed factual issue.
        Instead, as explained in Fed. R. Civ. P. 56(c)(1), a party asserting that a
        fact is genuinely disputed must support that assertion by citing to the record
        or showing that cited materials establish a genuine dispute. There is not a
        single record citation in the plaintiffs’ statement…. The plaintiffs’ effort in
        opposing the defendants’ motion for summary judgment fell short of
        establishing any genuinely disputed issues of material fact.67
        The Court finds that the same holds true here. Plaintiff’s statement of “disputed

facts” is insufficient where Plaintiff has not cited to the record and evidentiary support. As

such, the Court will not consider Paragraphs 5-18, 20-21, and 23 of Plaintiff’s Statement

of Disputed Material Facts.

        The Court turns to consideration of Paragraphs 2-4, 19, and 22 of Plaintiff’s

Statement of Disputed Material Facts.68 Paragraph 2 of Plaintiff’s statement asserts:

        Leah Amedee was examined by her physician on November 7, 2014 and
        Dr[.] Isaza concluded, ‘I spoke with Leah about work. At this time I think
        that if she feels like she can do it physically, then that would be okay, so we
        will give her a full work release.’ Exhibit 9, Amedee 005.69 She was also

65
   Rec. Doc. No. 36-1, pp. 2-6.
66
   See Oxford House, Inc. v. Browning, 266 F.Supp.3d 896, n. 2 (M.D. La. July 24, 2017).
67
   Skelton v. Iberia Parish School Board, No. 16-00289, 2017 WL 4228724, *10 (W.D. La. Sept. 22, 2017).
See also Flores v. Cheddar’s Casual Café, Inc., 2015 WL 12748639, *1 (S.D. Tex. July 17, 2015).
68
   Rec. Doc. No. 36-1.
69
   Exhibit 9 is an unauthenticated “Clinic Note” by Dr. Isaza, constituting one page and dated November 7,
2014. Rec. Doc. No. 36-11.
51599
                                                                                            Page 12 of 44
        given a Return to Work on November 10, 2014 by Nurse Stone at Shell.
        Ex. 42,70 ‘Return to Work’, Shell 0225.71

        Defendant challenges Paragraph 2 of the statement because “Amedee quotes a

medical record from 2014 completely unrelated [to] Shell’s argument and then offers no

authentication or any support that would make this record admissible. The Fifth Circuit

and Middle District of Louisiana have frequently noted that unauthenticated documents

are not competent summary judgment evidence under Federal Rule of Civil Procedure

56.”72 “Similarly, hearsay documents are not competent summary judgment evidence

under Federal Rule of Civil Procedure 56.”73                   The Court agrees with the basis of

Defendant’s challenge to Paragraph 2 of Plaintiff’s statement of facts. The statement

contained in Paragraph 2 relies upon unauthenticated/hearsay documents that are

insufficient evidence for purposes of summary judgment. The Court will not consider

Paragraph 2.

        Paragraph 3 of Plaintiff’s Statement of Disputed Material Facts cites to and relies

upon the Declaration of Leah Amedee74 at Paragraph 11.75 Defendant does not offer any

specific objection to Paragraph 3 of Plaintiff’s statement of disputed facts or to Paragraph



70
   Exhibit 42 is an unauthenticated document from “Shell Health” dated November 10, 2014, that appears
to be a “Return to Work” form. Rec. Doc. No. 36-44.
71
   Rec. Doc. No. 36-1, p. 1.
72
   Rec. Doc. No. 42, p. 2, n. 2 (citing Quibodeaux v. Nautilus Ins. Co., No. 15-40567, 2016 WL 3644641, *3
(5th Cir. July 7, 2016)(“[T]he document is unauthenticated and thus is improper as summary judgment
evidence.”)(citing King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994)); Duplantis v. Shell Offshore, Inc., 948
F.2d 187, 192 (5th Cir. 1991)); Sanford v. Tropicana Entm’t, Inc., No. 14-144, 2015 WL 7185536, *7 (M.D.
La. Nov. 13, 2015); Alleman v. Louisiana Dep’t of Econ. Dev., 698 F.Supp.2d 644, 667 (M.D. La. 2010).
73
   Id. (citing Okoye v. Univ. of Texas Houston Health Sci. Ctr., 245 F.3d 507, 510 n.5 (5th Cir. 2001)(citing
Fowler v. Smith, 68 F.3d 124, 126 (5th Cir. 1995)); Holladay v. Deutsche Bank Nat. Trust Co., No. 10-448,
2010 WL 4902445, *1 (M.D. La. Nov. 1, 2010)(“On summary judgment, evidence may only be considered
to the extent not based on hearsay or other information excludable at trial”); Beta Tech., Inc. v. State Indus.
Prod. Corp., No. 06-35, 2008 WL 4330105, *5, n.8 (M.D. La. Sept. 15, 2008).
74
   Rec. Doc. No. 36-2, pp. 2-3.
75
   Rec. Doc. No. 36-1, p. 2.
51599
                                                                                                Page 13 of 44
11 of Plaintiff’s declaration. Upon the Court’s review of both Paragraph 3 of Plaintiff’s

statement of disputed facts and Paragraph 11 of Plaintiff’s declaration, the basis for

excluding these statements is not apparent to the Court. It is not for the Court to guess

or speculate as to Defendant’s grounds for same.76 As such, the Court will consider

Paragraph 3 of Plaintiff’s Statement of Disputed Material Facts.

        Paragraph 4 of Plaintiff’s Statement of Disputed Material Facts avers:

        The series of ‘Return to Work’ examinations which Amedee was subjected
        to in December 2014 was impermissible because it failed to meet the criteria
        established by the FMLA and its implementing regulations. Memorandum,
        p. 3 ff. The examinations included Shell’s ‘Fitness to Work Certificate’,
        dated Feb. 11, 2016. Exhibit 41,77 Shell 0012, ‘Medical Examination
        Record’, Shell 0013, Cardiac Risk Assessment Screening Form, Shell
        0015, (impermissibly requiring certification from a medical examiner who is
        not Amedee’s healthcare provider) Titmus II Vision Tester Record, Shell
        0016, a ‘Fit for Duty Medical Examination’ performed by Amedee’s treating
        physician Jorge Isaza on December 19, 2014, Shell 0020, a ‘Health Status
        Questionnaire’, (Shell impermissibly asking Amedee about a number of
        disability-related health issues), Shell 0024-27, and Hearing Evaluation
        Questionnaire, (Shell impermissibly asking about health conditions
        unrelated to FMLA leave) Shell 0028-29. See FMLA implementing
        regulation 29 C.F.R. § 825.312.78


None of the documents, forms, or medical documents are authenticated and are,

therefore, unreliable evidence on summary judgment. For the same reasons applicable

to the analysis of Paragraph 2 of Plaintiff’s statement of disputed facts, the Court will not

consider Paragraph 4 of Plaintiff’s statement of disputed facts.




76
   See U.S. v. Jimenez Lopez, 873 F.2d 769, 773 (5th Cir. 1989)(citing New Amsterdam Cas. Co. v. W. D.
Felder & Co., Inc., 214 F.2d 825, 829 (5th Cir. 1954)(“A trial court judge must be fully appraised of the
grounds of an objection.”).
77
   Exhibit 41, in globo, contains all of the documents listed in Paragraph 4. Rec. Doc. No. 36-43.
78
   Rec. Doc. No. 36-1, p. 2.
51599
                                                                                           Page 14 of 44
        Paragraph 19 of Plaintiff’s Statement of Disputed Material Facts contains three

parts.79 The first section of Paragraph 19 relies upon “Exhibit 25, Shell 798”.80 Exhibit

25 is a one-page document reflecting two email messages in an email string. Plaintiff

relies upon the top portion of the email attachment in Paragraph 19 of her statement of

disputed facts, which has not been authenticated and contains hearsay.81                            For the

reasons applicable to the analysis of Paragraphs 2 and 4 of Plaintiff’s statement, the first

portion of Paragraph 19, as quoted by the Court herein, will not be considered on

summary judgment.

        The second portion of Paragraph 19 states, “Both he and Monica Hagar were

identified by Chad Mason as being involved in the decision to terminate Amedee.

Declaration of Chad Mason, Shell[‘]s MSJ Exhibit 2, ¶ 17.”82 The record does not reflect

that any party challenges the Declaration of Chad Mason, and the Court is not aware of

any basis to disregard this portion of Paragraph 19 of Plaintiff’s statement of disputed

facts.83




79
   Rec. Doc. No. 36-1, p. 5.
80
   Id. (“Rick Guba, as Amedee’s second line supervisor was customarily and habitually involved with any
personnel decision involving Amedee. As such he was copied by the plan General Manager Ryan Schmidt
‘For Discussion Monday’ on an email sent by Plaintiff Leah Amedee requesting reconsideration of her
termination. Exhibit 25, Shell 798. The other individuals copied on this correspondence included Chad
Mason and Monica Hagar in Human Resources.”).
81
   The Court notes that Plaintiff attempts to authenticate the bottom portion of Exhibit 25, the initial email
from Plaintiff, in her declaration at paragraph 28. However, it is the subsequent, forwarding email upon
which Plaintiff relies in Paragraph 19, which has not been authenticated. Rec. Doc. No. 36-2, p. 9. See
Cantor v. Wachovia Mortg., FSB, 641 F.Supp.2d 602, 609 (N.D. Tex. July 6, 2009)(“The e-mail is
unauthenticated, and constitutes inadmissible hearsay….”).
82
   Rec. Doc. No. 36-1, p. 5.
83
   See U.S. v. Jimenez Lopez, supra.
51599
                                                                                               Page 15 of 44
        The final sentence of Paragraph 19 relies upon “Exhibit 3, Deposition of Richard

Guba [“Guba”], p. 61 ll. 1-6”.84 The cited deposition testimony reads:

        Q. Well, let me ask it this way: Did you have any communication in your
        recollection at all with Mr. Harlin Hart, the PTL supervisor, in the days prior
        to Ms. Amedee’s termination?
        A. Yes, sir. I don’t remember the specifics, but yes, I did.85


Exhibit 3, quoted in its entirety above, only supports that Guba communicated with Hart

in the “days prior” to Plaintiff’s termination. The deposition testimony does not reflect that

this communication occurred “on or about the time Harlan Hart wrote the email relied

upon by Shell”. Therefore, while Exhibit 3 is proper summary judgment evidence, the

discrepancies between the statement and the cited evidence cannot be resolved by the

Court on summary judgment. The Court will not resolve factual disputes on summary

judgment.86 The Court will not disregard the last portion of Paragraph 19.

        Paragraph 22 of Plaintiff’s Statement of Disputed Material Facts relies solely upon

“Plaintiff’s Verified First Amended Complaint ¶ 27”.87 Defendant challenges Plaintiff’s

reliance on the allegations in her Complaint as being inappropriate “evidence” for

summary judgment purposes. The Court agrees. “In the context of a motion for summary




84
   Rec. Doc. No. 36-1, p. 5. (“On or about the time Harlan Hart wrote the email relied upon by Shell, Hart,
who received Amedee’s call after the accident, was in communication with Rick Guba. Exhibit 3, Deposition
of Richard Guba, p. 61 ll. 1-6. [Defendant’s Material Fact 18].”).
85
   Rec. Doc. No. 36-5.
86
   See Overman v. City of Baton Rouge, No. 13-614, 2015 WL 224805, *3 (M.D. La. Jan. 15, 2015).
87
   Rec. Doc. No. 36-1, pp. 5-6 (“Amedee requested and obtained a largely sedentary position on the Control
Board in the AO/ID production room in October 2015. Her new assignment was to begin in January 2016.
In October 2015 Plaintiff requested a $100 chair which would have made it possible for her to work for 12-
hour shifts and possible overtime and remain seated. When no action was taken, Plaintiff requested the
chair in writing by email, several times. Shell refused to engage Plaintiff in dialog. The requested chair
was neither ordered nor forthcoming; instead Plaintiff’s supervisor Rick Guba, on or about April 24, 2016
caused Plaintiff to be terminated on the pretextual reason that she failed to call in on one occasion when
she saw a doctor for treatment. Plaintiff’s Verified First Amended Complaint ¶ 27.”).
51599
                                                                                             Page 16 of 44
judgment, it is well-settled that a plaintiff may not rest upon mere allegations or assertions

contained in his Complaint in opposing a motion.”88 Therefore, the Court will not consider

Paragraph 22 of Plaintiff’s statement of disputed facts.

             2. Plaintiff’s declaration

        Defendant next challenges paragraphs of Plaintiff’s declaration.89 First, Defendant

challenges Paragraphs 22 and 35 of Plaintiff’s declaration90 because the attestations are

not within Plaintiff’s own personal knowledge.91 “Rule 56(e) requires declarations offered

in support of summary judgment to be based on personal knowledge.”92 Rule 602 of the

Federal Rules of Evidence further requires a submitting party to lay proper foundation

that witnesses have personal knowledge of the matter about which they will testify. “[A]

court may strike any affidavit that is not based on personal knowledge.”93 To demonstrate

personal knowledge, an affidavit “must include enough factual support to show that the

affiant possesses that knowledge.”94

        Plaintiff attests at paragraph 22:

        I have worked in training status on the Control Board. As long as an
        employee works twelve hours in a training status, it does not matter if you
        occasionally come in late. An employee in a training status is allowed to


88
   Foster v. Coody, 2010 WL 1752131, *4 (M.D. La. Mar. 29, 2010)(citing Celotex Corp., 477 U.S. 317, 106
S.Ct. 2548, 91 L.Ed.2d 265 (1986)); See also Dragna v. A&Z Transp., Inc., 2015 WL 729844, *2 (M.D. La.
Feb. 19, 2015)(“the plaintiff [can]not rest on his allegations to get to a jury without any ‘significant probative
evidence tending to support the complaint”); Johnston v. City of Houston, Tex., 14 F.3d 1056, 1060 (5th
Cir. 1995)(for the party opposing the motion for summary judgment, “only evidence – not argument, not
facts in the complaint – will satisfy the burden.”)(citing Solo Serve Corp. v. Westown Assoc., 929 F.2d 160,
164 (5th Cir. 1991).
89
   Rec. Doc. No. 42, p. 2.
90
   Rec. Doc. No. 36-2, pp. 6-7 and 10-11.
91
   Rec. Doc. No. 42, p. 2.
92
   Bright v. Ashcroft, 259 F.Supp.2d 494, 498 (E.D. La. Feb. 11, 2003)(citing Fed.R.Civ.P. 56(e); Akin v. Q-
L Invs., Inc., 959 F.2d 521, 530 (5th Cir. 1992)).
93
   Bright, 259 F.Supp.2d 494, 498 (5th Cir. 2003)(citing Akin, 959 F.2d at 530; CMS Indus., Inc. v. L.P.S.
Int’l, Ltd., 643 F.2d 289, 295 (5th Cir. 1981)).
94
   Thomas v. Atmos Energy Corp., 223 Fed.Appx. 369, 374 (5th Cir. 2007).
51599
                                                                                                   Page 17 of 44
        make up the time. In a training status an employee just trained and was not
        responsible for operations or making relief of another employee.95


After reviewing the declaration, the Court finds that Plaintiff attempted to lay the proper

foundation to support her statements. She attests that she has worked in training status

on the Control Board, which, presumably, provided her with the background to attest to

the quoted matters. However, while the attestations appear to be based on personal

knowledge (given Plaintiff’s work history and experience), the statement invites the Court

to make a credibility determination as to whether Plaintiff’s opinions (i.e., “it does not

matter if you occasionally come in late”; “allowed to make up the time”; “was not

responsible for operations or making relief of another employee”) are well-founded and

based in fact. As stated previously, it is not proper for a Court to make credibility

determinations and make findings of fact on summary judgment. Therefore, the Court

declines to consider Paragraph 22 of Plaintiff’s declaration as a statement of undisputed

fact.

        Paragraph 35 of Plaintiff’s declaration contains statements regarding Guba, a

supervisor to Plaintiff’s direct supervisor, and the scope of his duties as supervisor.96 After

reviewing Paragraph 35 of the declaration, the Court finds that Plaintiff did not lay the




95
   Rec. Doc. No. 36-2, pp. 6-7.
96
   Rec. Doc. No. 36-2, pp. 10-11. (“Rick Guba was Production Supervisor over the ID section of the AOID
unit. All in all, he supervised over 80 employees. He was the immediate supervisor of my immediate
supervisor Desi Grover and it was common knowledge that Guba could not rate and recommend bonuses
for Grover. Guba was instrumental and involved with each and every personnel decision which happened
in the AOID unit. He was involved in the day to day approval and disapproval of time off. He instituted
discipline and decided when to recommend employees he supervised for discipline. For Guba not to have
been consulted when it came to the termination of one of the employees he supervised would have been
unheard of and anomalous.”).
51599
                                                                                         Page 18 of 44
proper foundation to evidence that this affiant possesses personal knowledge about this

subject.97 The Court will not consider Paragraph 35 of the declaration.

        Defendant challenges Paragraphs 12 and 29 of the declaration because these

attestations contain argument rather than fact.98                 On review of Paragraph 1299 and

Paragraph 29,100 the Court agrees that these attestations contain unsupported argument

and opinion and are not statements of fact.101 For the reasons set forth herein, these

paragraphs will not be considered by the Court.

        Defendant objects to Paragraph 28 of the declaration as it contradicts statements

in Plaintiff’s “disputed facts” or prior deposition testimony.102                 Defendant specifically

compares Paragraph 28 of the declaration to Paragraph 22 of Plaintiff’s statement of

disputed facts.       Defendant does not direct the Court to deposition testimony that

contradicts the declaration; therefore, the Court is not in a position to determine whether

attestations and prior testimony are conflicting.               Specifically, Defendant argues that

Paragraph 28 of the declaration reflects a termination date of “April 8th” and “April 5th”,

representing conflicting dates within the same paragraph,103 and Paragraph 22 of the

statement of contested facts reflects a termination date of “April 24, 2016”.104 Paragraph

22 of the statement of contested facts has previously been determined to be disregarded


97
   Bright, supra; Fed. Rule of Evid. Rule 602.
98
   Rec. Doc. No. 42, p. 2.
99
   Rec. Doc. No. 36-2, p. 3. (“As a result of my unnecessary ‘return to work’ issue, brought about by Guba
and Grover’s fabricated story about my inability to open valves, I was subjected to a number of medical
evaluations by Shell and was prevented from returning to work as ordered by my treating physician. See
Contested Material Facts, ¶ 4.”).
100
    Rec. Doc. No. 36-2, p. 10. (“I was finally terminated by Shell on or about April 5, 2016, for reasons which
were, and are, objectively false, while I was on protected FMLA leave.”).
101
    See Goodman, supra, and the internal citations.
102
    Rec. Doc. No. 42, p. 2.
103
    Rec. Doc. No. 36-2, p. 9.
104
    Rec. Doc. No. 36-1, p. 6.
51599
                                                                                                Page 19 of 44
by the Court for the reasons previously stated. Regarding the conflict within Paragraph

28, the precise date is unimportant to the Court’s analysis.

          Defendant challenges Paragraphs 3 and 13 of the declaration on the grounds that

they are not material to the issues in this case.105 Defendant does not offer any grounds

or authority to support its challenge to these paragraphs other than a brief statement that

the attestations are not material to the present motion.106 Based on these grounds alone,

the Court will not disregard these paragraphs.

              3. Other miscellaneous exhibits

          In addition to the statements, declaration, e-mails, and medical records ruled upon

herein and based upon the reasoning and legal authority previously stated, the Court

addresses the remaining exhibits attached to Plaintiff’s opposition:

         Rec. Doc. No. 36-5, 36-28, deposition testimony, admissible as proper summary
          judgment evidence;

         Rec. Doc. No. 36-6, e-mail to Plaintiff authenticated by Plaintiff, admissible as
          proper summary judgment evidence;

         Rec. Doc. No. 36-7, 36-13 through 36-20, 36-23, 36-25, 36-26, 36-36 through 36-
          39, 36-42, 36-43, unauthenticated documents or communications, inadmissible,
          hearsay evidence;

         Rec. Doc. No. 36-8, declaration of Chad Mason, admissible as proper summary
          judgment evidence;

         Rec. Doc. No. 36-41, unauthenticated photograph, inadmissible, hearsay
          evidence; and

         Rec. Doc. No. 36-45, unauthenticated calendar, inadmissible, hearsay evidence.




105
      Rec. Doc. No. 42, p. 2.
106
      See U.S. v. Jimenez Lopez, supra.
51599
                                                                                 Page 20 of 44
        C. Family and Medical Leave Act (“FMLA”)

        Congress enacted the FMLA to permit eligible employees “to take reasonable

leave for medical reasons, for the birth or adoption of a child, and for the care of a child,

spouse, or parent who has a serious health condition.”107 The statute guarantees eligible

employees a total of twelve weeks of leave in a one-year period when the leave relates

to an employee’s serious medical condition.108 Upon the employee’s timely return, the

employer must reinstate the employee “to the same position as previously held or a

comparable position with equivalent pay, benefits, and working conditions.”109                        An

employer’s failure to restore an employee to the same or equivalent position gives rise to

an entitlement claim under 29 U.S.C. § 2615(a)(1).110

        The FMLA prohibits an employer from interfering with, restraining, or denying the

exercise or attempted exercise of an employee’s right to take FMLA leave.111 The statute

also makes it unlawful for an employer to discharge or retaliate in any other manner

against an individual for opposing the employer’s unlawful FMLA practices.112                         An

employer’s prohibited discrimination or retaliation gives rise to a claim under 29 U.S.C. §

2615(a)(2). “To prove FMLA retaliation, the employee must demonstrate: ‘(1) he was

protected under the FMLA; (2) he suffered an adverse employment action; and (3) he

was treated less favorably than an employee who had not requested leave under the

FMLA or the adverse decision was made because he sought protection under the


107
    Elsensohn v. St. Tammany Parish Sheriff’s Office, 530 F.3d 368, 372 (5th Cir. 2008)(citing 29 U.S.C. §
2601(b)(2)).
108
    29 U.S.C. § 2612(a)(1).
109
    Smith v. E. Baton Rouge Parish Sch. Bd., 453 F.3d 650, 651 (5th Cir. 2006)(citing 29 U.S.C. §
2614(a)(1)).
110
    Haley v. Alliance Compressor LLC, 391 F.3d 644, 649 (5th Cir. 2004).
111
    29 U.S.C. § 2615(a)(1).
112
    29 U.S.C. § 2615(a)(2).
51599
                                                                                            Page 21 of 44
FMLA.’”113 Plaintiff claims that Defendant interfered with the exercise of FMLA rights

under 29 U.S.C. § 2615(a)(1) and failed to restore Plaintiff to an equivalent position under

29 U.S.C. § 2614(a)(1) of the FMLA.114 The Court addresses each claim below.

            1. FMLA Interference

        To establish a prima facie interference case, a plaintiff must show that: (1) she was

an eligible employee, (2) the Defendant was an employer subject to the FMLA’s

requirements, (3) she was entitled to leave, (4) she gave proper notice of her intention to

take FMLA leave, and (5) the Defendant denied her the benefits to which she was entitled

under the FMLA.115 At issue is prong 5, did Shell deny the Plaintiff FMLA benefits to

which she was entitled?

        The Court finds that the March 11, 2016, vehicle accident and arrest which

prompted Plaintiff to call in sick and not fulfill her scheduled overtime shift was the final

“occurrence” which prompted Defendant to terminate Plaintiff’s employment with Shell.116

There is no evidence in the record that supports a finding that Plaintiff sought approval

for FMLA leave for or beginning March 11, 2016.                         Rather, the record evidence

demonstrates that Plaintiff was neither on FMLA leave, nor requested FMLA leave, on

March 11, 2016. It was not until March 14 or 15, 2016, the exact date is not clear from




113
    Acker v. GM, L.L.C., 853 F.3d 784, 790 (5th Cir. 2017)(quoting Mauder v. Metro. Transit Auth. Of Harris
Cty., Tex., 446 F.3d 574, 583 (5th Cir. 2006)).
114
    Rec. Doc. No. 7, ¶¶ 22.
115
    Donald v. Sybra, Inc., 667 F.3d 757, 761 (6th Cir. 2012); see also Burris v. Brazell, 351 Fed.Appx. 961,
963 (5th Cir. 2009)(per curiam)(“To make a prima facie case for interference with FMLA rights, [the plaintiff]
must first demonstrate that she took leave that was protected under the FMLA.”)(citing Mauder v. Metro.
Transit Auth. Of Harris Cnty., Tex., 446 F.3d 574, 580 (5th Cir. 2006)).
116
    Rec. Doc. No. 31-4, Dec. of Chad Mason, pp. 4-5, ¶¶ 14-16.
51599
                                                                                               Page 22 of 44
the record evidence, that Plaintiff sought FMLA leave.117 The leave continued until

approximately March 30, 2016. Neither party disputes that FMLA leave was from March

14, 2016 to March 30, 2016.118 The decision to terminate Plaintiff was made before

Plaintiff’s FMLA leave expired (March 30, 2016), but Defendant claims that it was unable

to reach Plaintiff. Regardless, the first termination letter was issued March 30, 2016, and

the second was issued April 5, 2016. 119

        The issue is whether Defendant improperly interfered with Plaintiff’s FMLA rights

by terminating her employment during a time of leave. The law is clear that the fact that

Plaintiff was on leave when she received her termination letter is not an ipso facto

interference with FMLA rights.120 Simply being on FMLA leave did not insulate Plaintiff

from being lawfully terminated.

        Relying upon Serio v. Jojo’s Bakery Restaurant,121 the Fifth Circuit Court of

Appeals in Grubb v. Southwest Airlines found:

        As a general proposition, “[a]n employee who requests or takes protected
        leave under the FMLA is not entitled to any greater rights or benefits than
        he would be entitled to had he not requested or taken leave.”122 This
        principle is not only reflected in FMLA regulations on reinstatement, see 29
        C.F.R. § 825.216(a), but is also a matter of common sense.123 Moreover,
        at least for purposes of the FMLA – if not the ADA – one can be fired for
        poor performance even if that performance is due to the same root cause
117
    Rec. Doc. No. 36, p. 14. Plaintiff represents that her FMLA was “certified” on March 15, 2016. Defendant
does not dispute this. There is no evidence or representation in the record that leave commenced or was
requested prior to March 14, 2016.
118
    Rec. Doc. No. 31-3, Depo. of Amedee, pp. 191-194
119
    Id.; Rec. Doc. No. 31-8.
120
    See Varise v. H & E Healthcare, LLC, No. 10-666, 2012 WL 5997202 (M.D. La. Nov. 30, 2012)(citing
Stallings v. Hussmann Corp., 447 F.3d 1041, 1050-51 (8th Cir. 2006)(citing Throneberry v. McGehee Desha
County Hosp., 403 F.3d 972, 980 (8th Cir. 2005)). See Shirley v. Precision Castparts Corp., 726 F.3d 675,
682-83 (5th Cir. 2013).
121
    Serio v. Jojo’s Bakery Restaurant, 102 F.Supp.2d 1044 (S.D.Ind. 2000).
122
    Serio, 102 F.Supp.2d at 1051.
123
    See Throneberry, 403 F.3d at 977 (describing as ‘uncluttered logic’ its holding that ‘an employer who
interferes with an employee’s FMLA rights will not be liable if the employer can prove it would have made
the same decision had the employee not exercised the employee’s FMLA rights’).
51599
                                                                                              Page 23 of 44
        as the need for leave.124 Therefore, given that [defendant’s] termination of
        [plaintiff] was otherwise appropriate, any right to leave would have been
        extinguished by [defendant’s] exercise of that prerogative.125

        In Nero v. Industrial Molding Corp.,126 the plaintiff was not restored to his position

after completing FMLA leave. The jury determined that the employer made the decision

to terminate Nero’s employment after he took FMLA leave. The Fifth Circuit in Nero

stated, “[b]ecause the issue is the right to an entitlement, the employee is due the benefit

if the statutory requirements are satisfied, regardless of the intent of the employer.”127

        The Fifth Circuit then clarified its ruling in Nero in the opinion of Shirley v. Precision

Castparts Corp.:

        Our opinion in Nero v. Industrial Molding Corp. is not to the contrary. There,
        having accepted that § 2614(a)(3) provides an employee only those rights
        to which he would have been entitled had he not taken leave, we noted that,
        because reinstatement was an FMLA entitlement, ‘the employee [was] due
        the benefit if the statutory requirements [were] satisfied, regardless of the
        intent of the employer.’ A few district courts have interpreted the italicized
        phrase as imposing a strict liability standard, requiring employers, in all
        circumstances, to reinstate employees after returning from FMLA leave.
        These courts misread Nero. It is true that an employer may not fail to
        reinstate an employee following his return from FMLA leave, but only if the
        statutory requirements have been satisfied. Among those requirements is
        one dictating that an employee must actually be entitled to the position to
        which he seeks reinstatement, 29 U.S.C. § 2614(a)(3); and an employer
        may challenge that entitlement by offering evidence that the employee
        would have lost his position even had he not taken FMLA leave, 29 C.F.R.
124
    See McBride v. CITGO Petroleum Corp., 281 F.3d 1099, 1108 (10th Cir. 2002)(observing that “the FMLA
does not protect an employee from performance problems caused by the condition for which FMLA leave
is taken.”).
125
    Grubb v. Southwest Airlines, 296 Fed.Appx. 383, 391 (5th Cir. 2008).
126
    Nero v. Industrial Molding Corporation, 167 F.3d 921 (5th Cir. 1999).
127
    Matamoros v. Ysleta Independent School Dist., 916 F.Supp.2d at 723, 727 (W.D. Tex. 2012)(citing Nero,
167 F.3d at 926-27)(internal citations omitted)(emphasis added). Based on this statement from the Fifth
Circuit, the Matamoros plaintiff argued that intent is irrelevant, and the employer is legally required to restore
an employee to his previous position after returning from FMLA leave. The Matamoros defendant disagreed
with this interpretation, arguing that the employer’s intent matters and that an employer may deny
reinstatement if it can prove that a plaintiff’s employment would have ended regardless of the FMLA leave.
The Matamoros court found the defendant’s argument persuasive but found that it was bound to follow Fifth
Circuit precedent in Nero. Matamoros, 916 F.Supp.2d at 727. The Fifth Circuit noted the Grubb decision
but declined to follow it because it was not published and “not precedent”. Matamoros at n. 6.
51599
                                                                                                   Page 24 of 44
        § 825.216(a). Thus, although denying an employee the reinstatement to
        which he is entitled generally violates the FMLA, denying reinstatement to
        an employee whose right to restored employment had already been
        extinguished – for legitimate reasons unrelated to his efforts to secure
        FMLA leave – does not violate the Act. Although we might have been
        clearer in Nero, we in fact considered the employer’s reasons for
        terminating the employee, which, of course, would have been unnecessary
        had those reasons been irrelevant.128

        The reasoning above is equally applicable in the present case. An employer may

challenge the employee’s “entitlement” to reinstatement by offering evidence that the

employee would have lost his/her position even had he/she not taken FMLA leave.129

Here, Defendant challenges Plaintiff’s position of entitlement to reinstatement and has

offered evidence that Plaintiff would have lost her position even if she had not taken FMLA

leave commencing March 14 or 15, 2016. Defendant offered supporting evidence that

the decision to terminate Plaintiff was made because of, and immediately after, the March

11, 2016, car accident, arrest, and inability to appear for a scheduled overtime shift.

Defendant offered summary judgment evidence that Plaintiff would have been terminated

regardless of subsequent FMLA leave.130

        Defendant cites to Varise v. H&E Healthcare, LLC,131 arguing that the mere fact of

discharge during FMLA leave by no means demands an employer be held strictly liable

for violating the FMLA’s prohibition of interfering with an employee’s FMLA rights.132

Varise involved a plaintiff who was not restored to his former position following FMLA

leave because the position itself was eliminated. An employer is not required to restore



128
    Shirley v. Precision Castparts Corp., 726 F.3d 675, 682-83 (5th Cir. 2013).
129
    Id.
130
    Rec. Doc. No. 31-4, pp. 5-6; Rec. Doc. No. 31-8.
131
    Varise v. H&E Healthcare, LLC, No. 10-666, 2012 WL 5997202 (M.D. La. Nov. 30, 2012).
132
    Rec. Doc. No. 31-1, p. 15, n. 73 (citing Varise, at *3).
51599
                                                                                       Page 25 of 44
an employee to a position when the position has been eliminated.133 Although the facts

in this case are distinguishable, the reasoning nonetheless applies. Approval of FMLA

leave does not create the guarantee of employment. FMLA was intended to guarantee

the ability to take leave without risk of loss of employment. While the taking of FMLA

leave should not expose an employee to job loss owing to the taking of leave, the leave

itself does not create a job guarantee where factors unrelated to the leave affect continued

employment.134

        Based on the foregoing, the Court grants summary judgment in favor of the

Defendant on Plaintiff’s FMLA interference claim.

            2. Retaliation or Discrimination

        Plaintiff also claims that Defendant failed to restore Plaintiff to an equivalent

position under 29 U.S.C. § 2614(a)(1) of the FMLA.135 Plaintiff pleads this as a separate

claim from her FMLA interference claim although the argument is, essentially, the

same.136 Defendant refers to this claim as Plaintiff’s claim of discrimination under the




133
    Id., *3 (internal citations omitted).
134
     See Johnson v. Roehl Properties of Indiana LLC, No. 10-0081, 2012 WL 1144027, *6 (N.D.Ind.
2012)(holding that there is no right to continual employment while on FMLA leave and so there is no
interference claim when there has been a termination and that this claim was ‘really “only a retaliation claim
masquerading” as an interference claim.’)(citing Dressier v. Community Service Communications, Inc., 275
F.Supp.2d 17, 25 (D.Me. 2003)(holding that only a retaliation claim is available when the employee on
FMLA leave is terminated)); Mascioli v. Arby’s Restaurant Group, Inc., 610 F.Supp.2d 419, 433 (W.D. Pa.
2009); Stallings v. Hussmann Corp., 447 F.3d 1041, 1050-51 (discussing the relationship between FMLA
interference and FMLA retaliation claims: ‘[E]very discharge of an employee while [he] is taking FMLA leave
interferes with an employee’s FMLA rights. However, the mere fact of discharge during FMLA leave by no
means demands an employer be held strictly liable for violating the FMLA’s prohibition of interfering with
an employee’s FMLA rights.”)(citing Throneberry, 403 F.3d at 980).
135
    Rec. Doc. No. 7, ¶ 22.
136
    Rec. Doc. No. 36, pp. 17-22.
51599
                                                                                               Page 26 of 44
FMLA.137 Claims for failure to restore to an equivalent position are often treated as

retaliation or discrimination claims.138

        Following FMLA leave, an employer ordinarily must restore the returning employee

to the same position previously held or “an equivalent position with equivalent

employment benefits, pay, and other terms and conditions of employment.”139                              An

employer’s failure to restore an employee to the same or equivalent position gives rise to

an entitlement claim under 29 U.S.C. § 2615(a)(1).140                      The FMLA also “protects

employees from interference with their leave as well as against discrimination or

retaliation for exercising their rights.”141          An employer’s prohibited discrimination or

retaliation gives rise to a claim under 29 U.S.C. § 2615(a)(2).

        Summary judgment for a retaliation claim under the FMLA is subject to the

McDonnell Douglas test.142 To establish a prima facie case for FMLA retaliation, the

Plaintiff must show that: (1) she was protected under the FMLA, (2) she suffered an

adverse employment action, and (3) she either was treated less favorably than a similarly

situated employee who had not requested leave or the adverse decision was made

because she took FMLA leave.143




137
    Rec. Doc. No. 31-1, pp. 8-12. However, see Mauder, 446 F.3d at 580 (explaining that the FMLA contains
two distinct provisions: entitlements or substantive rights (such as the right to return to the same position
after an absence), and proscriptive rights (protecting employees from retaliation or discrimination)); Haley,
391 F.3d at 649 (A claim to restore the employee to the same position is a substantive FMLA right, and
claims for violation of this right invokes entitlement or interference theories brought under § 2615(a)(1)).
138
    Shirley, supra.
139
    29 U.S.C. § 2614(a)(1).
140
    Haley, 391 F.3d at 649.
141
    Bocalbos v. Nat’l W. Life Ins. Co., 162 F.3d 379, 383 (5th Cir. 1998).
142
    Varise, at *2.
143
    Hunt v. Rapides Healthcare Sys., LLC, 277 F.3d 757, 768 (5th Cir. 2001).
51599
                                                                                              Page 27 of 44
        It is undisputed that Plaintiff has satisfied the first two elements of her prima facie

case: Plaintiff was protected under the FMLA, and she suffered an adverse employment

action when she was terminated.144 The issue is whether Shell terminated Amedee

because she sought protection under the FMLA.

        An employee must “show ‘there is a causal link’ between FMLA-protected activity

and the adverse action.”145 Neither the Fifth Circuit, nor the Supreme Court, has decided

whether the heightened “but for” causation standard required for Title VII retaliation claims

applies to FMLA retaliation claims.146 However, “the Supreme Court has held that in order

to establish the causal link, temporal proximity, if offered by itself, must be ‘very close.’”147

Here, the basis for Defendant’s decision to terminate Plaintiff occurred on March 11,

2016; Plaintiff began approved FMLA leave on March 14 or 15, 2016; and while the end

date of Plaintiff’s FMLA leave is unclear from the record, it is clear that she remained on

FMLA leave at the time of termination, as evidenced by letters dated March 30, 2016 and

April 5, 2016. This is “very close” according to the applicable standards and demonstrates

a causal link to establish a prima facie case of FMLA retaliation.

        Once the prima facie showing is made, the burden shifts to the employer to

demonstrate a legitimate, non-retaliatory reason for the employment decision.148                            A

plaintiff must then show either: (1) that the employer’s reason is a pretext for



144
    See, e.g., Royal v. CCC&R Tres Arboles, LLC, 736 F.3d 396, 400 (5th Cir. 2013)(“It is clear that an
adverse employment action occurred here – Royal was fired.”).
145
    Acker v. GM, LLC, 853 F.3d 784, 790 (5th Cir. 2017)(quoting Mauder , 446 F.3d at 583.
146
    Wheat v. Florida Parish Juvenile Justice Com’n, 811 F.3d 702, 706 (5th Cir. 2016)(citations omitted).
147
    Leal v. BFT, Ltd. P’ship, 423 Fed.Appx. 476, 479 (5th Cir. 2011)(citing Clark Cnty. Sch. Dist. v. Breeden,
532 U.S. 268, 273-74, 121 S.Ct. 1508, 149 L.Ed.2d 509 (2001)(per curiam)(noting that the time periods of
three and four months had been found by the appellate courts to be “very close” and holding that a period
of twenty months was not “very close”)).
148
    Richardson v. Monitronics Intern., Inc., 434 F.3d 327, 333 (5th Cir. 2005).
51599
                                                                                               Page 28 of 44
discrimination; or (2) that the employer has a discriminatory or retaliatory motive in

addition to a legitimate reason, or mixed motives.149 If the employee demonstrates that

the employer had a mixed motive, then the employer must show that it would have

conducted the same employment action regardless of the discriminatory motivation.150

        Defendant argues that it is “undisputed that on March 10, 2016, Amedee had a

meeting with her supervisors in which she was warned about her excessive non-FMLA

absences and her failure to appropriately call off of work”.151 Plaintiff was cautioned that

further violations could result in her termination.152 It is undisputed that the same day as

Plaintiff’s most recent counseling on her absences, she consumed alcohol, wrecked her

truck, was arrested for her second DWI, causing her to call-in “sick” and not make her

overtime shift of 4:30 a.m. on March 11, 2016.153 Defendant claims that these facts alone

“unquestionably” equate to a legitimate, non-discriminatory reason for termination.154

        The burden to articulate a legitimate nondiscriminatory reason for termination “is

one of production, not persuasion, it can involve no credibility assessment”.155 Further,

the Fifth Circuit has held that excessive absenteeism and/or a failure to show up for work

is a legitimate, nonretaliatory reason for the termination of employment.156 Louisiana


149
    Id.
150
    Id.
151
    Rec. Doc. No. 31-1, p. 9 (citing Rec. Doc. No. 31-4, p. 4, ¶ 13; Rec. Doc. No. 31-6).
152
    Rec. Doc. No. 31-5; Rec. Doc. No. 31-6.
153
    Rec. Doc. No. 31-4; Rec. Doc. No. 31-7; Rec. Doc. No. 31-3, Depo. of Amedee, pp. 181-84; Rec. Doc.
No. 36-2.
154
    Rec. Doc. No. 31-1, p. 9.
155
    Talbott v. Time Warner Entertainment-Advance/Newhouse Partnership, 2013 WL 152179, *5 (W.D. Tex.
Jan. 11, 2013)(citing Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142, 120 S.Ct. 2097, 147
L.Ed.2d 105 (2000); see also Patrick v. Ridge, 394 F.3d 311, 315 (5th Cir. 2004)(citing Tex. Dep’t of Cmty.
Affairs v. Burdine, 450 U.S. 248, 255, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981))).
156
    See Trautman v. Time Warner Cable Texas, LLC, 756 Fed.Appx. 421 (5th Cir. Dec. 12, 2018); Bell v.
Dallas Cnty., 432 F.App’x 330, 334 (5th Cir. 2011)(affirming summary judgment where an employee was
discharged “because his non-FMLA absences were excessive” and “grounds for termination” under the
employer’s attendance policy); Edmonsond v. Bookwood Cmty., 114 F.App’x 148, 148-49 (5th Cir. 2004);
51599
                                                                                             Page 29 of 44
District Courts have made the same finding.157 Here, the summary judgment evidence

and record support that: Plaintiff had numerous non-FMLA approved absences, early

departures, or late arrivals;158 Plaintiff was made aware of these instances;159 although

Plaintiff disputed some of these instances, the record does not reflect that she resolved

her dispute by providing the required information to the Reed Group and having the

instances converted to approved leave;160 Plaintiff contends some of these instances

were due to back pain, but the record evidence does not reflect that this was provided to

and considered by the Reed Group in accordance with the policies and procedures;161

Shell followed its internal procedures for a formal disciplinary process, which Plaintiff does

not dispute;162 and Plaintiff’s final unapproved failure to report to her shift was one day

following a counseling for excessive absenteeism.                 Absent from the record is any

evidence of a connection between a retaliatory animus for Plaintiff’s prior FMLA leave to

the subject termination based on recorded absences, early departures, late arrivals, and

discussion in accordance with the Defendant’s formal disciplinary process.163 The Court




Richardson v. Monitronics Int’l, Inc., 434 F.3d 327, 335 (5th Cir. 2005); Williams v. Roy O. Martin Lumber
Co. LLC, 2002 WL 31319337, *4 (5th Cir. 2002).
157
    See, e.g., Hypes v. First Commerce Corp., 3 F.Supp.2d 712, 723 (E.D. La. Aug. 27, 1996)(“[Plaintiff]
was dismissed because of excessive absenteeism. This reason is legitimate and veils no discriminatory
intent on the part of [Defendant].”).
158
    Rec. Doc. No. 31-1, pp. 3-4 (Dec. of Chad Mason, Rec. Doc. No. 31-4, p. 3, ¶ 9; Rec. Doc. No. 31-6).
159
    Rec. Doc. No. 31-5; Rec. Doc. No. 31-6.
160
    See pp. 2-4 and footnotes 10-21 herein.
161
    The record evidence is void of any certification or acknowledgement by the Reed Group of these
instances of alleged back pain and converting to approved leave.
162
    Rec. Doc. No. 31-1, pp. 4-6 (Dec. of Chad Mason, Rec. Doc. No. 31-4, pp. 3-4, ¶¶ 9-13; Rec. Doc. No.
31-5; Rec. Doc. No. 31-6); See Rec. Doc. No. 36, p. 9.
163
    See, e.g., McKenna v. Liberty Mut. Group, Inc., 468 Fed.Appx. 413, 417 (5th Cir. 2012); Wiseman v.
New Breed Logistics, Inc., 72 F.Supp.3d 672, 678 (N.D. Miss. Dec. 18, 2014).
51599
                                                                                            Page 30 of 44
finds that Defendant has presented summary judgment evidence of a legitimate non-

discriminatory reason for Plaintiff’s termination.164

        Plaintiff argues that her retaliation claim should be analyzed “under the mixed-

motive framework”.165            Plaintiff argues that this analysis “permits a finding of

discrimination despite the co-existence of legitimate motives”.166 However, Plaintiff’s

argument and showing based on proper summary judgment evidence ends here. Plaintiff

does not articulate the alleged mixed-motives. Plaintiff’s burden is to demonstrate with

summary judgment evidence that discrimination was a motivating factor in her

termination, a retaliatory animus.167 Plaintiff seems to admit that Shell had a legitimate

reason for terminating her employment, but that Shell also had discriminatory motives as

well.    The Court is left at this juncture in Plaintiff’s argument guessing what that

discriminatory motive was and what evidence supports such a finding.168

        Plaintiff argues in a separate section of her opposition that Guba played a role in

her termination that was somehow improper.169 Plaintiff contends that, after she received




164
    Rec. Doc. No. 31-3, Depo. of Amedee, pp. 169-171; Rec. Doc. No. 31-7. See Rec. Doc. No. 36, pp. 12-
13; Rec. Doc. No. 36-2, Dec. of Amedee, p. 6, ¶ 18.
165
    Rec. Doc. No. 36, p. 20.
166
    Id. (citing Desert Palace, Inc. v. Costa, 539 U.S. 90, 98-102); Richardson, 434 F.3d at 332-33).
167
     Allain v. Board of Supervisors of Univ. of La. System, 81 F.Supp.3d 502, 511 (W.D. La. Jan. 22,
2015)(citing Richardson, 434 F.3d at 333).
168
    Rec. Doc. No. 36, pp. 20-21 (where Plaintiff sets forth the legal support for arguing a mixed-motives
theory, as opposed to pretext, but provides no explanation, argument, or evidence of same). See Carroll
v. Sanderson Farms, Inc., 2012 WL 3866886, *11 (S.D. Tex. Sept. 5, 2012)(“it is well established that
‘discrimination laws [are not] vehicles for judicial second-guessing of business decisions’”; “The question is
not whether an employer made an erroneous decision; it is whether the decision was made with
discriminatory motive.”; “In sum, [defendant] states that there is ample evidence that the discharge decision
was supported by legitimate nondiscriminatory reasons, and since there is no competent evidence of
pretext, Plaintiff’s subjective belief that she was discriminated against based on her disability and her FMLA
leave is insufficient to create a genuine issue of material fact for trial.”)(citing Walton v. Bisco Indus., 119
F.3d 368, 372 (5th Cir. 1997); Perez v. Region 20 Educ. Serv. Center, 307 F.3d 318, 325 (5th Cir. 2002)).
169
    Rec. Doc. No. 36, pp. 21-22.
51599
                                                                                                 Page 31 of 44
her notice of termination, she issued an email appealing this decision.170 Ryan Schmidt

(“Schmidt”), Guba’s supervisor and the AOID Unit Manager, then forwarded Plaintiff’s

email appeal to Mason, Monica Hagar (“Hagar”) in Human Resources, and Guba,

allegedly stating that Plaintiff’s email would be “discuss[ed] Monday”.171 Plaintiff suggests

that this email exchange and presumed/speculative discussion raises a fact issue of

whether her points of reconsideration were, in fact, raised and considered and whether

Guba had influence over this decision.172               Plaintiff then submits that a reasonable

factfinder “could conclude that since the General Manager of the Geismar plant referred

Amedee’s request for a reconsideration of her termination only to Guba, his two senior

Human Resources personnel Chad Mason and Monica Hagar on the question of

Amedee’s Investigation Findings, that Guba must have played a part in the ‘discussion

Monday’”.173 Plaintiff does not elaborate on this conclusory statement, offer supporting

legal authority, or offer any evidence other than the email appeal.174

        The burden shifted to Plaintiff to demonstrate through summary judgment evidence

that Defendant’s reason for termination was a pretext or that the mixed-motives theory

applied.175 Plaintiff does not articulate how this theory applies.176 On summary judgment,

the Court is not required to assume a party’s argument or survey the record for evidence


170
    Id. (citing Rec. Doc. No. 36-27).
171
    Id.
172
    Rec. Doc. No. 36, p. 21.
173
    Id.
174
    Rec. Doc. No. 36, p. 22 (citing Rec. Doc. No. 36-27).
175
    See, e.g., Swenson v. Schwan’s Consumer Brands North America, Inc., 500 Fed.Appx. 343, 345 (5th
Cir. 2012)(applying this shifting burden analysis in an age discrimination context); Gordon v. Peters, 2008
WL 162866, *2 (5th Cir. 2008)(applying this shifting burden analysis in a gender discrimination context);
Gillaspy v. Dallas Independent School Dist., 278 Fed.Appx. 307, 312-13 (5th Cir. 2008); Morrison v. Dallas
County Community College, 273 Fed.Appx. 407, 409-10 (5th Cir. 2008); Breeding v. U.S. Dept. of Interior,
2015 WL 1809977, *2 (E.D. La. Apr. 21, 2015).
176
    Rec. Doc. No. 36, pp. 21-22.
51599
                                                                                             Page 32 of 44
and argument suggesting Plaintiff’s position and support for same. It appears that Plaintiff

argues that Guba’s involvement in the post-termination discussion improperly influenced

any decision, action or inaction by Shell; however, Plaintiff does not explain how Guba’s

influence, assuming same, impacted Plaintiff’s termination in a discriminatory or

retaliatory way. Plaintiff argues a “cat’s paw theory of liability”, citing to Zamora v. City of

Houston; however, Plaintiff goes no further – she states the theory but does not apply it

to this matter or engage in any analysis.177                  Plaintiff also does not dispute her

absenteeism;178 the procedure followed for her termination; or specifically articulate how

the presumed post-termination discussion is connected to her termination, a retaliatory

animus, or reinstatement to her former position.179 Simply put, Plaintiff has failed to

present summary judgment evidence to demonstrate a genuine issue of material fact

regarding her allegation that there were mixed motives for her termination.180 For these

reasons, the Court finds that Plaintiff has failed to carry her burden, and Plaintiff’s

retaliation claim fails.

        Additionally, Plaintiff’s FMLA retaliation claim fails for the same reasons that her

interference claim failed, as articulated herein.

        For these reasons, the Court grants Defendant’s motion for summary judgment on

Plaintiff’s retaliation or discrimination claim under the FMLA.


177
    Rec. Doc. No. 36, p. 21 (citing Zamora v. City of Houston, 798 F.3d 326, 331 (5th Cir.2015). See Pete
v. City of Houston, 719 Fed.Appx. 334, 339 (5th Cir. 2018)(where the court agreed with the district court’s
conclusion but criticized the analysis for failing to address the “cat’s paw theory of liability”; the court
conducted a full analysis under Zamora, unlike Plaintiff in the matter before the Court).
178
    Plaintiff disputed some of the specific dates of absenteeism or reasons for same but offered no reliable
evidence to support her contention. She does not dispute that she frequently missed work.
179
    See Power Equities, Inc. v. Atlas Telecom Services-USA, Inc., 2007 WL 43843, *4 (N.D. Tex.
2007)(where the defendant “has woefully failed to meet its burden” where it offered no legal authority, no
“scholarly argument”, and no evidence).
180
    See Higgins v. Lufkin Industries, Inc., 633 Fed.Appx. 229, 232-34 (5th Cir. 2015).
51599
                                                                                              Page 33 of 44
            3. Fitness-for-Duty Certification

        In her opposition, Plaintiff argues facts relevant to a fitness-for-duty certification

claim under provisions of the FMLA.181                However, Plaintiff does not plead a claim

regarding improper fitness-for-duty certification in her Complaint.182 Defendant does not

move for summary judgment on a fitness-for-duty certification claim.183 In fact, Defendant

argues in reply to Plaintiff’s opposition that Plaintiff has not alleged any claims related to

an impermissible fitness to work examination in her Complaint.184 The law is well-settled

that a plaintiff may not rely on new claims raised for the first time in response to a motion

for summary judgment.185 The Court will not consider any facts, offered exhibits, or

argument related to Plaintiff’s fitness-for-duty certification claim that is raised for the first

time in her opposition to Defendant’s motion for summary judgment.

        D. Americans with Disabilities Act (“ADA”)

        Plaintiff also claims that she was subjected to discrimination based on a disability

that Defendant perceived Plaintiff to have.               The McDonnell Douglas burden-shifting

analysis set forth above also applies to Plaintiff’s disability discrimination claim under the

ADA.186 “In a discriminatory-termination action under the ADA, the employee may either

present direct evidence that [she] was discriminated against because of [her] disability or

alternatively proceed under the burden-shifting analysis first articulated in McDonnell




181
    Rec. Doc. No. 36, pp. 5-9.
182
    Rec. Doc. No. 7.
183
    Rec. Doc. No. 31-1.
184
    Rec. Doc. No. 42, p. 9.
185
    Cutrera v. Bd. of Supervisors of La. State Univ., 429 F.3d 108, 113 (5th Cir. 2005) (“A claim which is not
raised in the complaint, but, rather, is raised only in response to a motion for summary judgment is not
properly before the court.”).
186
    Robertson v. Corval Constructors, Inc., 2015 WL 1650367, *4 (M.D. La. Apr. 14, 2015).
51599
                                                                                               Page 34 of 44
Douglas Corp. v. Green, a Title VII case.”187 The analysis first requires the plaintiff to

establish a prima facie case of discrimination.188 To prove a prima facie case for a

violation of the ADA, a plaintiff must show that (1) she is disabled or regarded as disabled

within the meaning of the ADA, (2) she is qualified for the job position, and (3) she was

subjected to an adverse employment action on account of his disability or perceived

disability.189

            1. Disability Discrimination

                 a. Prima Facie Case

        To prove a prima facie case for a violation of the ADA, a plaintiff must show that

(1) she is disabled or regarded as disabled within the meaning of the ADA, (2) she is

qualified for the job position, and (3) she was subjected to an adverse employment action

on account of his disability or perceived disability.190

                    i. Disabled or Regarded as Disabled

        Under the ADA, an individual is regarded as disabled if she has been subjected to

an action prohibited under the ADA “because of an actual or perceived physical or mental

impairment whether or not the impairment limits or is perceived to limit a major life

activity.”191 Employers may “defend against a claim of regarded as coverage by proving

the perceived impairment actually is ‘both transitory and minor.’”192




187
    E.E.O.C. v. LHC Group, Inc., 773 F.3d 688, 694 (5th Cir. 2014) (internal citation omitted).
188
    Id.
189
    Id. at 697. See also Suggs v. Central Oil of Baton Rouge, LLC, 2014 WL 3037213, *5 (M.D. La. July 3,
2014).
190
    Id. at 697. See also Suggs, at *5.
191
    41 U.S.C. § 12102(3)(A).
192
    Suggs, at *5; Kennedy v. Parkview Baptist School, Inc., 2014 WL 6959940, *8 (M.D. La. Dec. 4, 2014).
51599
                                                                                          Page 35 of 44
        Plaintiff argues that her disability is “coronary heart disease” and that Defendant

has not contested this “qualifying disability” under the ADA.193 This is the extent of

Plaintiff’s “disability” argument. Plaintiff does not direct the Court to any evidence or legal

authority to support this position. The Court has reviewed all record evidence and finds

no mention of “coronary heart disease”. Therefore, the Court is unable to consider, much

less make a finding, of a disability of coronary heart disease in this matter.

        Plaintiff then argues that Defendant regarded her as being disabled. Here, Plaintiff

argues that Guba considered her to be “substantially limited with her bad back”, and his

“illegal efforts” to have her subjected to Shell’s return-to-work examinations “show this

clearly”. Guba’s “subsequent attempts to build an ‘occurrences’ case against Plaintiff and

have her fired spring from the same impermissible motivation”.194 Plaintiff does not direct

the Court to any admissible evidence to support these arguments, to properly evidence a

“bad back”, or to show Guba’s improper motives. Plaintiff makes no effort to explain

Guba’s “illegal efforts” or to show through proper summary judgment evidence that Guba

was building a case against her with “impermissible motivation”.

        Thus, Plaintiff fails to show a prima facie case under this theory of recovery. The

record is void of admissible evidence establishing that Plaintiff was disabled owing to

coronary artery disease or that Defendant considered Plaintiff to be physically impaired,

allegedly due to her back condition.                 Plaintiff offered nothing more than an

unsubstantiated conspiracy theory involving Guba. There is no admissible evidence from

which a reasonable trier of fact could infer that the Defendant regarded Plaintiff as


193
   Rec. Doc. No. 36, p. 23.
194
   Rec. Doc. No. 36, p. 24. Plaintiff does not cite to any exhibits or record evidence in support of this
argument.
51599
                                                                                           Page 36 of 44
disabled or that this perceived disability motivated her termination. Not one item of

evidence produced by Defendant demonstrating Plaintiff’s alleged misconduct referenced

Plaintiff’s alleged health problems or came close to suggesting that Defendant considered

them in Plaintiff’s termination.

        The Plaintiff failed to present competent evidence of the first element of a prima

facie case under the ADA. However, even if the Plaintiff was disabled or regarded as

disabled, Plaintiff fails to show through competent summary judgment evidence that she

was qualified for the position.

                   ii. Qualified Individual

        The second element of a prima facie case for a violation of the ADA is that plaintiff

must show that she is qualified for the job position.195 An individual is “qualified” under

the ADA if she can perform the essential functions of her job, with or without a reasonable

accommodation.196 Defendant argues on summary judgment that Plaintiff is prevented

from arguing that she can perform the essential functions of her job because she

represented to the Social Security Administration, when applying for disability benefits,

that she was unable to work.197

        In Cleveland v. Policy Management Systems Corp., the key issue for the United

States Supreme Court was that the Social Security Administration defines a disability

differently than the ADA, not allowing for an individual that can perform his/her job




195
    Id. at 697. See also Suggs, at *5.
196
    42 U.S.C. § 12111(8).
197
    Rec. Doc. No. 31-1, pp. 12-14. Defendant relies upon Cleveland v. Policy Management Systems Corp.,
526 U.S. 795, 119 S.Ct. 1597, 143 L.Ed.2d 966 (1999), and Holtzclaw v. DSC Commc’ns. Corp., 255 F.3d
254, 259 (5th Cir. 2001), in advancing this argument.
51599
                                                                                        Page 37 of 44
functions “with or without a reasonable accommodation”.198 The Supreme Court held that

an ADA plaintiff cannot simply ignore the apparent contradiction that arises out of the

earlier SSDI claim. Rather, the plaintiff must proffer “a sufficient explanation”.199

        To defeat summary judgment, the explanation by the plaintiff must be sufficient to

warrant a reasonable juror concluding that, assuming the truth of or plaintiff’s good faith

belief in the earlier statement that she was totally disabled, the plaintiff could nonetheless

perform her job with reasonable accommodation.200

        In Holtzclaw v. DSC Commc’ns. Corp., the district court granted summary

judgment because the plaintiff was not physically able to do his job “with or without

reasonable accommodation” and he failed to establish a prima facie case of

discrimination. The Fifth Circuit affirmed201 and stated:

        Cleveland teaches that a plaintiff cannot change his story during litigation
        without a sufficient explanation for his inconsistent assertions. Holtzclaw
        has offered no sufficient explanation for the contradiction between his
        disability applications and his claim that, when he reapplied for the job, he
        could have worked even without reasonable accommodation. He therefore
        has failed to create a material issue of fact whether he is qualified for the
        position he sought. Because he cannot establish that element of his prima
        facie claim, summary judgment was appropriate on the ADA claim.202


198
    Cleveland, 526 U.S. at 795-96.
199
     Cleveland, 526 U.S. at 805-06.(“Nonetheless, in some cases an earlier SSDI claim may turn out
genuinely to conflict with an ADA claim. Summary judgment for a defendant is appropriate when the plaintiff
‘fails to make a showing sufficient to establish the existence of an element essential to [her] case, and on
which [she] will bear the burden of proof at trial.’ … An ADA plaintiff bears the burden of proving that she
is a ‘qualified individual with a disability’ – that is, a person ‘who, with or without reasonable accommodation,
can perform the essential functions’ of her job. 42 U.S.C. § 12111(8). And a plaintiff’s sworn assertion in
an application for disability benefits that she is, for example, ‘unable to work’ will appear to negate an
essential element of her ADA case – at least if she does not offer a sufficient explanation. For that reason,
we hold that an ADA plaintiff cannot simply ignore the apparent contradiction that arises out of the earlier
SSDI total disability claim. Rather, she must proffer a sufficient explanation.”). See also Voisin v. Georgia
Gulf Corp., 245 F.Supp.2d 853, 860-61 (M.D. La. Nov. 4, 2002)(applying Cleveland).
200
    Johnson v. Hoechst Celanese Corp., 127 S.W.3d 875, 881 (Tex.App. Jan. 29, 2004)(citing Cleveland,
526 U.S. at 807).
201
    Holtzclaw, 255 F.3d at 257.
202
    Holtzclaw, 255 F.3d at 259.
51599
                                                                                                  Page 38 of 44
        Here, Defendant argues on summary judgment that Plaintiff must address the

inconsistency between the allegations of her ADA claim (that she is capable to perform

the essential functions of her job) and her prior representations to the Social Security

Administration (that she is unable to work).203 The record evidence reflects that Plaintiff

testified that she was unable to work due to her “disabling condition of her back” caused

by the March 11, 2016, incident;204 that she was disabled due to this condition at the time

she filed her claim for disability benefits with the Social Security Administration;205 and

that she has been unable to work since March 11, 2016.206 Based on this evidence,

Defendant argues that Plaintiff cannot demonstrate a prima facie case for disability

discrimination under the ADA because she cannot show that she is qualified to perform

her job responsibilities.207

        Plaintiff argues in response that she testified that her back pain that rendered her

disabled on March 11, 2016, was the aggravation of a pre-existing condition; that she has

had these same flare-ups in the past; that she has been able to work “through it” in the

past; but she was not able to do so this time. She claims that she has been forced to

receive Medicaid benefits, which does not afford her the same treatment as she had in

the past when she had “flare-ups”.208 Plaintiff claims that this is sufficient evidence to

convince a reasonable factfinder that since she was able to defeat previous flare-ups of

back pain, there is no reason to believe that she could not have done so here.209


203
    Rec. Doc. No. 31-1, p. 12.
204
    Rec. Doc. No. 31-3, Depo. of Amedee, p. 244.
205
    Id. at pp. 245-46.
206
    Id. at p. 247.
207
    Rec. Doc. No. 31-1, p. 14.
208
    Rec. Doc. No. 36, p. 25 (Rec. Doc. No. 31-3, Depo. of Amedee, pp. 245-47).
209
    Rec. Doc. No. 36, pp. 25-26.
51599
                                                                                 Page 39 of 44
        Although not argued by Plaintiff, the Court notes that the record reflects that

Plaintiff has plead a claim for failure to provide reasonable accommodations under the

ADA.210 Also, the Plaintiff’s declaration reflects that there was work that she was capable

of doing and that she made a request for a special chair to reasonably accommodate her

back condition and office work.211 This evidence calls into question whether, even if

Plaintiff was disabled from March 11, 2016, forward as she represented to the Social

Security Administration, would she have been qualified to do her job with a reasonable

accommodation under the ADA. As such, the Court finds that there are genuine issues

of material fact as to whether Plaintiff would have been qualified to perform her job duties

with a reasonable accommodation and whether a reasonable juror could conclude that,

despite her representations of disability to the Social Security Administration and in her

deposition testimony, she could have returned to her job duties with reasonable

accommodation.

                b. Legitimate Non-Discriminatory Reason for Termination

        Plaintiff has not made a prima facie showing of her claim for disability

discrimination under the ADA. Even assuming she did, Defendant advances the same

argument for a legitimate non-discriminatory reason for termination as is set forth above

regarding her FMLA claims.212              Based on the same analysis and reasons stated

previously regarding Plaintiff’s FMLA claims, the Court finds that the Defendant has made



210
    Rec. Doc. No. 7, ¶ 29.
211
    Rec. Doc. No. 36-2, ¶¶ 11, 31-33.
212
    Rec. Doc. No. 31-1, pp. 8-9. Because the same burden-shifting framework applies to discrimination
claims under the FMLA and ADA, Defendant addressed Defendant’s purported legitimate, non-
discriminatory reason for terminating Plaintiff and Plaintiff’s argument of pretext or mixed-motives theory at
the same time.
51599
                                                                                               Page 40 of 44
a proper evidentiary showing supporting a legitimate, non-discriminatory reason for

termination of Plaintiff’s employment under the ADA.

        Both the Fifth Circuit Court of Appeals and the district courts of Louisiana have

granted and affirmed summary judgment where, regardless of the showing on the prima

facie case, the fact that there was a legitimate, non-discriminatory reason for termination

with no showing of pretext, warranted summary judgment on the discrimination claim.213

As with Plaintiff’s FMLA retaliation claim, absent from the record is any evidence of a

connection between a discriminatory animus based on a disability to the subject

termination based on recorded absences, early departures, late arrivals, and discussion

in accordance with the Defendant’s formal disciplinary process.214 As such, the Court

grants summary judgment in Defendant’s favor on Plaintiff’s claim of disability

discrimination under the ADA.




213
    See Reed v. Neopost USA, Inc., 701 F.3d 434, 439 (5th Cir. 2012)(“Here, the district court assumed,
without deciding, that Reed articulated a prima facie case. Neopost responded with a legitimate
nondiscriminatory reason for Reed’s termination: that he falsified customer surveys. Thus, the central
question facing the court was whether Reed could demonstrate a genuine issue of material fact that
Neopost intentionally discriminated against him.” Plaintiff could do so by showing pretext or mixed motive.);
Kennedy, at *14 (“Assuming the plaintiff could establish this element of her prima facie case …, the
defendant has produced evidence that the plaintiff was terminated for a legitimate, non-discriminatory
reason unrelated to her disability. … For the same reasons explained in the analysis of the ADEA claim,
the evidence on which the plaintiff relies does not dispute the defendant’s legitimate, nondiscriminatory
reasons. Evidence of a prima facie case, without evidence to dispute the defendant’s legitimate,
nondiscriminatory reasons, is insufficient for a reasonable trier of fact to find the defendant’s explanation
for terminating the plaintiff is a pretext for discrimination based on her disability.”); Minnis v. Board of Sup’rs
of Louisiana State Univ. and Agruicultural and Mech. College, 55 F.Supp.3d 864, 883 (M.D. La. Oct. 21,
2014)(“That notwithstanding, even if this Court were to accept that Minnis has satisfied the first two prongs
of the retaliation analysis, Minnis’s claim must still fail. As discussed previously, LSU has ‘produc[ed]
evidence that its employment decision was based on a legitimate nondiscriminatory reason,’ … namely,
that Minnis was terminated because of his inadequate job performance, and in particular, his deficient
competitive record, which had been exhaustively documented. Accordingly, the burden shifts back to
Minnis to show that LSU’s ‘proffered reasons were a pretext for discrimination’. … Minnis offers no facts
of substance to rebut LSU’s proffered reason for his termination.”)(citations omitted).
214
    See, e.g., Pinkerton v. Spellings, 2006 WL 8437217, *7 (N.D. Tex. Apr. 6, 2006).
51599
                                                                                                    Page 41 of 44
           2. Request for Accommodation

        Plaintiff separately alleges Defendant violated the ADA by failing to provide her

with a reasonable accommodation.215 The ADA obligates an employer to reasonably

accommodate the known physical or mental impairments of “a qualified individual with a

disability”.216 This obligation arises once an employer is put on notice of an employee's

need to be reasonably accommodated—which usually, but not always, occurs after the

employee requests an accommodation.217 Once the employer is put on notice, the ADA

requires both parties to engage in a good faith interactive process to develop a reasonable

accommodation.

        The precise “contours of the interactive process must be determined on a case-

by-case basis.”218 An employer that demonstrates a good faith effort to engage in the

interactive process and to make a reasonable accommodation is shielded from liability

for compensatory and punitive damages. On the other hand, “[w]hen an employer's

unwillingness to engage in a good faith interactive process leads to a failure to reasonably

accommodate an employee, the employer violates the ADA.”219 But if the breakdown of

the interactive process is traceable to the employee rather than the employer, there is no

violation of the ADA.220

        Here, Defendant claims that it moves for summary judgment on all of Plaintiff’s

claims and seeks dismissal of this entire matter without the need for trial.221 However,


215
    Rec. Doc. No. 7, p. 5, ¶ 29.
216
    42 U.S.C. §§ 12112(b)(5)(A)-(B) (employer violates ADA by “not making reasonable accommodations”).
217
    Loulseged v. Azko Nobel Inc., 178 F.3d 731, 736 n. 5 (5th Cir.1999).
218
    Picard v. St. Tammany Parish Hosp., 611 F.Supp.2d 608, 621 (E.D. La. 2009).
219
    Jenkins v. Cleco Power, LLC, 487 F.3d 309, 316 (5th Cir.2007).
220
    Loulseged., 178 F.3d at 736.
221
    Rec. Doc. No. 31-1, p. 1.
51599
                                                                                        Page 42 of 44
Defendant’s motion for summary judgment does not move for dismissal of or in any way

address Plaintiff’s claim for failure to make a reasonable accommodation under the

ADA.222 In opposition, Plaintiff sets forth the standard and applicable elements of a failure

to accommodate claim in two very brief paragraphs, even though the Defendant did not

move for summary judgment on this claim specifically.223


        Defendant argues in its reply memorandum, “Amedee asserts that she requested

a chair for her position in the unit control room beginning in January 2016, but she was

not provided with one prior to her termination and therefore has a claim under the ADA

for failure to accommodate. This is more misdirection.”224 Defendant argues that Plaintiff

cannot “establish an entitlement to relief under the ADA”, and Defendant concludes that

“Amedee has not established a genuine issue of fact that she requested a medical

accommodation or that she did not have access to the desired chair that remained in the

control room.”225 However, Defendant does not acknowledge that Plaintiff plead this

claim in her First Amended Complaint; that Defendant did not address this claim and put

forth an evidentiary showing to support summary judgment on this claim; or that

Defendant was addressing this issue as a separate claim for the first time in its reply

memorandum.226



222
    Rec. Doc. No. 31-1. See Loulseged, 178 F.3d at 734 (5th Cir. 1999)(“[I]t is perhaps arguable that the
failure to accommodate an employee standing alone may give rise to a claim under the ADA. Cf. Penny v.
United Parcel Service, 128 F.3d 408 (6th Cir. 1997).”); Dillard v. City of Austin, Texas, 837 F.3d 557, 562
(5th Cir. 2016)(Apart from any claim that an adverse employment action was motivated by the employee’s
disability, an employer’s failure to reasonably accommodate a disabled employee may constitute a distinct
violation of the Act.”).
223
    Rec. Doc. No. 36, p. 24.
224
    Rec. Doc. 42, p. 10.
225
    Rec. Doc. 42, pp. 10-11.
226
    Id.
51599
                                                                                             Page 43 of 44
        The Court previously found that Plaintiff has not made a showing that she is

disabled or regarded as disabled, the first prong of her prima facie case under the ADA.

Therefore, Defendant is not obligated to reasonably accommodate Plaintiff’s purported

physical impairment.227 Because Plaintiff has not made a prima facie showing of a

disability under the ADA, Plaintiff’s claim for failure to make a reasonable accommodation

also fails and is hereby dismissed.

III.    CONCLUSION

        For the reasons set forth above, Shell Chemical LP’s Motion for Summary

Judgment228 is granted.

        Judgment shall be entered accordingly.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on May 31, 2019.




                                                   S
                                              CHIEF JUDGE SHELLY D. DICK
                                              UNITED STATES DISTRICT COURT
                                              MIDDLE DISTRICT OF LOUISIANA




227
    See Jenkins v. Cleco Power, LLC, 487 F.3d 309, 315 (5th Cir. 2007)(“Assuming that Jenkins is disabled,
he must still prove that Cleco failed to reasonably accommodate him. See 42 U.S.C. § 12112(b)(5)(A).”);
Loulseged, 178 F.3d at 734, n. 2(“The ADA requires employers to make reasonable accommodations for
disabled employees. … At oral argument, [defendant] argued that [plaintiff] did not qualify as disabled under
the ADA. This was not the ground on which the district court granted judgment as a matter of law, and our
resolution of the case makes it unnecessary to address this contention.”); Demarce v. Robinson Property
Group Corp., 642 Fed.Appx. 348, 354 (5th Cir. 2016)(“Ultimately, in order to prevail on a failure-to-
accommodate claim, a plaintiff must prove: ‘(1) [she] is a “qualified individual with a disability,” (2) the
disability and its consequential limitations were “known” by the covered employer; and (3) the employer
failed to make ‘reasonable accommodations’ for such known limitations.”).
228
    Rec. Doc. No. 31.
51599
                                                                                              Page 44 of 44
